

117 HRES 427 IH: Encouraging the Department of Agriculture to lead efforts, in partnerships with States, localities, universities, and various farming and ranching groups, to prepare for the disruptive transformation of the entire agriculture industry.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 427IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Schweikert submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONEncouraging the Department of Agriculture to lead efforts, in partnerships with States, localities, universities, and various farming and ranching groups, to prepare for the disruptive transformation of the entire agriculture industry. 
Whereas the world’s population is expected to reach 7.8 billion people in 2021; Whereas demographic trends point to an estimated 10.9 billion people on Earth by 2100; 
Whereas as populations grow and urbanization expands, rural and agricultural land decreases; Whereas climate change over the coming decades will increase the unpredictability of weather patterns for crops and water supply; 
Whereas advances in discovering genetic diversity in plants allow for an increase in plant species diversification, which can provide immunity against diseases that could cause entire plant species to die out; Whereas recent breakthroughs in photosynthesis in certain plant species raise the possibility of increasing crop yields on less land; 
Whereas biotechnology, including gene-editing and CRISPR, synthetic biology, and other modern techniques are imperative for crops to survive a changing climate and increasing productivity on less arable land with less water to meet a growing world population; Whereas science has proven countless times that such foods are safe for human and animal consumption; 
Whereas the Department of Agriculture and various academic institutions have focused on research and development of innovative biotechnologies; Whereas outreach and education to farmers growing such crops remain imperative; and 
Whereas expanding acceptance for gene-edited crops is necessary, including for cross-border trade and consumption: Now, therefore, be it That the House of Representatives— 
(1)encourages the Department of Agriculture to lead efforts, in partnerships with States, localities, universities, international partners and organizations, and various farming and ranching groups, to prepare for the future transformation of the agriculture industry; (2)continues to promote the safety and effectiveness of biotechnology in agriculture, including the science behind this safety; and 
(3)promotes biotechnology and other modern technologies that will have positive effects for the climate and natural carbon solutions. 